DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Manner of Making Amendments in Applications
All claims being currently amended should show all new limitations as underlined to indicate the new material.  All claims being currently amended should show all deletions as a strike through the text or double brackets around the deleted section. However, once that set of claims is entered, those changes should not continue to be underlined or have a strike-through. Those limitations have already been entered, so the underline can be removed, and the deleted text can be removed.  Only new changes need to be shown with each amendment.  The last (previous) set of claims entered in this case has a date of August 13, 2020.  In that claim set, the four lines after the definition of Q in the fullerene were deleted.  Therefore, those lines should not be present in the new claim set dated February 23, 2022. Likewise, the added text from the amendment of August 13, 20202 no longer needs to be underlined in the new claim set of February 23, 2022. Further, in the claim set of February 23, 2022, additional amendments were made without proper indication:
The close parentheses after the “a”, “b” and “c” in claim 1 were changed to periods without indication.
The phrase “by weight is added to the composition” at the end of claim 1 was removed without indication.
The amendment shown in claim 7 was already amended in the claim set of August 13, 2020.
The amendment shown in claim 8 was already amended in the claim set of August 13, 2020.
The amendment shown in claim 9 was already amended in the claim set of August 13, 2020.
The amendment shown in claim 11 was already amended in the claim set of August 13, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7-11, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. One instance of subject matter not disclosed in the specification is the limitation in claim 1 “wherein the composition remains clear and essentially void of any precipitates, after the addition of between about 1% and 900% of microelectronic waste stream solvents.” The specification does not contain the words “clear” or “microelectronic” and the range of about 1% to about 900% is also not in the specification. The phrase “waste stream solvents” is also undefined in the specification. In new claim 17, the specification does not teach propylene glycol monomethyl ether acetate used as a waste stream solvent.  This solvent is listed as an embodiment of the first solvent or second solvent, however.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The claims are rejected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Further, a period should only appear at the end of a claim since a claim can be only one sentence long.  Additional periods in the claim are indefinite since it is not clear if the claim is more than one sentence long. For the purpose of further examination, “a.”, “b.”, and “c.”, should read “(a)”, “(b)”, and “(c)”. 
It is unclear if the composition comprises between about 1% and about 900% of microelectronic waste stream solvents as a component in the composition, or if the composition remaining clear and essentially void of precipitates is the property, which is measured when the composition is washed with about 1% and about 900% of microelectronic waste stream solvents.  In other words, the composition is capable of having the properties of remaining clear and essentially void of any precipitates with the addition of between about 1% and about 900% of microelectronic waste stream solvents by weight. Since this limitation is new matter (see above), no guidance on the interpretation is found in the specification.  For the purpose of further examination, it is taken to mean the composition is capable of having the properties of remaining clear and essentially void of any precipitates with the addition of between about 1% and about 900% of microelectronic waste stream solvents.

Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive. 
A) Applicant’s argument that the claims filed on June 9, 2021 were not entered without explanation is not persuasive. Explanation was provided in the Notice of Non-Compliant Amendment mailed on August 16, 2021.  The Notice of Non-Compliant clearly states that each claim was not provided with the proper status identifier, and it is further explained that any added claims must be identified as “(new)”, and the text of the claim must not be underlined.  The time periods for filing a reply to the notice were also in the document.
B) Applicant’s argument that the examiner stated in the interview that the claim amendments appear to overcome the previous 112 rejections is factual. However, the claims discussed during the interview were the claim proposal of June 9, 2021, which were not entered.  The claims this present Action applies to are the latest claims filed February 23, 2022, which do not incorporate the amendments discussed in the interview of August 19, 2021.  The 112 issues were not corrected in the claims of February 23, 2022 and not addressed in the remarks or declaration filed February 23, 2022.
C) Applicant’s argument that the components of the Frommhold et al. composition and components of the current application cannot be used in optoelectronic applications as the composition of Gügel et al. is not germane.  Gügel et al. merely teaches optoelectronics as one example of fields that have the “expectation of a high potential of this class of substances”.  Gügel et al. does not teach that fullerenes can only be used for optoelectronics.  In fact, the reference does not teach how or in what composition the fullerene can be used at all, as laid out in the rejection.  Hence, the examiner relies on the combination in the rejection with the teaching of Frommhold et al. Further, another field that Gügel et al. mentions is active compounds, showing that Gügel et al. did not imply that the compounds could only be used in optoelectronic applications, and therefore cannot imply a teaching away from other applications.
D) Applicant’s argument that Gügel et al. mentions these fullerenes as a part of Markush-like grouping is not persuasive. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed (MPEP 2141.02 VI).
E) Applicant’s argument that Gügel et al. did not expect the properties found in the current application is not persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). The Court in KSR stated that it is an error to look only to the particular problem the patentee was trying to solve.  The problem motivating the patentee may be only one of many addressed by the patent’s subject matter and a person having ordinary skill in the art would not be led only to those elements of the prior art designed to solve the same problem (MPEP 2141 II A2).  Therefore, Gügel et al. need not recognize the particular problem or the expectation of success of a specie to prevent precipitates in a waste stream since that was not the particular problem being solved by the prior art.  The expectation of success is a working compound.  The fact that Gügel et al. discloses the compound as a possible solution to their problem is the expectation of success for that particular compound.
F) Applicant’s argument that the MPEP discusses guidelines for determining whether the claimed species would have been obvious to one of ordinary skill when presented with a genus is not applicable in this case.  This section deals with the case when a genus encompassing the claimed specie or subgenus is disclosed, but does not expressly disclose the particular claimed specie or subgenus.  In the present case, each specie is expressly disclosed.  A teaching of a genus that may encompass the claimed subgenus would be “fullerene derivatives”. Whereas here, the prior art teaches the structures of those fullerene derivatives, which encompass the claimed subgenus. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit or otherwise discourage the solution claimed.  Further, the claims are not directed to “a specie” but a Markush-like group of many embodiments.  The overlap of the total number of disclosed species in Gügel et al. significantly overlaps the total number of claimed species in the application.  As can be seen from reading the MPEP section cited in the remarks (2144.08 II), this is dealing with “a claimed compound”, while the instant claims are directed to a large class of compounds, significantly covered by Gügel et al. Each specie of Gügel et al. is disclosed by the reference as a solution to their problem.  The fact that it is disclosed in the document is a reason to try the compound as an example of an embodiment that works.
G) Applicants argue that the declaration filed February 23, 2022 shows unexpected results.  The examiner agrees that the results shown in the declaration are unexpected, however, the results are not commensurate in scope with the claims. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  The nonobviousness of a broader range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (MPEP 716.02 (d)).  This is not the case here.  The fullerenes in claim 1 are directed to where R1-R8 can be a hydrogen, alkyl group having 1-12 carbon atoms, or an amine provided that at least one of R1-R8 is an amine group.  The only species of this that were tested are where R1-R4 and R5-R8 are hydrogen, while one of R6 or R7 is -NH2 and the other is hydrogen.  In other words, the amine was not on any other R group than R6 or R7, and no alkyl groups were tested.  Further, in the claims Q can be a fullerene of 60, 70, 76, 78, 80, 82, 84, 86, 90, 92, 94, or 96 carbon atoms.  However, only fullerenes of 60 and 70 carbon atoms were tested.  It is suggested to either show data commensurate in scope with claim 1, or to amend claim 1 to be commensurate in scope with the data (and also consider the 112 rejections present). Since the evidence is not commensurate in scope with the claim, the prior art rejection stands for those species that are taught by the prior art and not shown in the declaration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gügel et al. (U.S. Pat.  5,763,719) in view of Frommhold et al. (US 2015/0010703).
Regarding claims 1, 9, 11, and 17: Gügel et al. teaches a fullerene derivative (abstract) having an exohedral ring as in the general formula claimed (see abstract).  The variable n can be 1 or 2 (col. 3, line 35), and each of R1-R8 can be hydrogen or primary amine or a C1-C20 alkyl (col. 2 lines 44-46). Since each of R1-R8 can be identical or different, there is an embodiment in which at least one of R1-R8 are amine groups. The fullerene can have 60 or 70 carbon atoms (col. 5 lines 25-30).
Gügel et al. teaches the fullerene derivatives can be used in optoelectronic components (examples), but does not teach how or in what composition the fullerenes can be used.  However, Frommhold et al. teaches a similar fullerene composition comprising a crosslinking agent (abstract) having two or more thermally or catalytically reactive groups (para. 14) such as an epoxidized phenolic novolak resin (para. 20) and a solvent (para. 17) such as anisole (claim 7).  Gügel et al. and Frommhold et al. are analogous art since they are both concerned with the same field of endeavor, namely fullerene derivatives.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the fullerene derivative of Gügel et al. with the crosslinking agent and solvent of Frommhold et al. and would have been motivated to do so since Frommhold et al. provides guidance on how to use the fullerene of Gügel et al., which merely teaches that it may be used.
Gügel et al. also does not disclose the composition is capable of remaining clear and essentially void of any precipitates after the addition of between about 1% and about 900% of microelectronic waste stream solvents by weight added to the composition, where the waste stream solvent is propylene glycol monomethyl ether acetate.  However, since the composition is disclosed by the prior art, the properties of the composition will follow. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 2: Gügel et al. teaches each of R1-R8 can be hydrogen or primary amine or a C1-C20 alkyl (col. 2 lines 44-46).
Regarding claims 7 and 8: Gügel et al. teaches a mixture of C60 and C70 fullerenes (col. 5 lines 25-30) and n can be 2 (col. 3 line 35). The mixture of fullerenes is a distribution of Q.
Regarding claim 10: Gügel et al. teaches the basic fullerene as set forth above.  Not disclosed is the thermal acid generator.  However, Frommhold et al. teaches a thermal acid generator such as alkyl esters of organic sulfonic acids.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the thermal acid generator of Frommhold et al. in the composition of Gügel et al. and would have been motivated to do so to lower the processing temperature, as evidenced by Frommhold et al. (para. 38).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767